Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Response to Amendment
In the amendment filed on 03/12/2021, claim(s) 1, 4, 5, 10-12, and 16, (and by extension its/their dependents) have been amended, no claim(s) has/have been canceled, and no claim(s) is/are new. Claim(s) 1-20 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 3-6, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Kamel (US 2014/0379156) and Blake (US2019/0383052).

With respect to claim 1 Michalski teaches a system for managing charging of a battery-powered vehicle powered vehicle in a transportation infrastructure comprising: 
A computerized control node having network connectivity to a first network supporting covering a geographic region (Michalski Fig. 10 ¶[47-48, 77-78]); 
a plurality of vehicle charging facilities distributed within the geographic region covered by the network (Michalski Fig. 10 ¶[77-78]); 
It is noted that although Michalski does not explicitly refer to the communication system as being a “Wide area network” (WAN), the communication system described by Michalski appears to be a WAN. Specifically, WAN is a term of art defined as “a computer network in which the computers connected may be far apart.” In their disclosure, applicant does not appear to be redefining this term. The computing systems in the stand and drone in Michalski are clearly shown as being connected and far apart and hence it appears that Michalski inherently teaches a “Wide area network.” 
Although Michalski does not appear to explicitly teach: 
wherein the transportation system control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region, and preprogrammed range on a charged battery for the battery-powered vehicle, selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality  vehicle charging 

this feature is strongly implied by Michalski wherein Michalski teaches that a flight plan can be provided “including stops” (Michalski ¶[117]). It would seem that the stops along the flight plan taught by Michalskiare intended to correspond to stopping to recharge, however assuming arguendo and these stops are for other purposes, applicant has been provided with Morgan-Brown.
Morgan-Brown teaches an electric vehicle routing system wherein the transportation system control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]), and preprogrammed range on a charged battery for the battery-powered vehicle (Morgan Brown ¶[10, 49, 84]) selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality of vehicle charging facilities and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling for the starting point to the destination, scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]).
Thus as shown above Michalski teaches a base invention of a drone being serviced by multiple charging locations as it travels along a flight path. Morgan-Brown teaches a technique of identifying  which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip. One of ordinary skill in the art would have recognized that applying 
Michalski does not explicitly disclose a computerized charge controller connected to individual ones of the plurality of charging facilities for brokering electric power from a power source to at least one structurally supported charge transfer apparatus maintained at each of the charging facilities.
Although it would appear to be inherent that Michalski must have a system/controller which brokers its power between the station and the power source since the station would not be able to operate without it (Michalski Fig. 11, element 126 ¶[99]), it’s not clear that this controller would be separate from the system. Assuming arguendo that Michalski does not teach it, applicant has been provided with Kamel (US 2014/0379156).
Kamel teaches a computerized charge controller connected to individual ones of the plurality of charging facilities for brokering electric power from a power source to at least one 
Thus as shown above Michalski teaches a base invention of a charging station for an electric vehicle. Kamel teaches a technique of using a separate controller for controlling the brokering of power between a power source and a charge station applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Kamel to the base invention of Michalski since it would have resulted in the predictable result of using a separate controller for controlling the brokering of power between a power source and a charge station and would have improved the system by providing better management and control to the amount of energy the power station is drawing and thus makes the system more efficient by being managed better. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the technique from the teachings of Kamel because the technique taught by  Kamel was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Michalski that was ready for improvement and the results would have been predictable to one of ordinary skill in the art
Although Michalski does teach not appear to teach each of the vehicle charging facilities comprising a charging zone proximate the charging facility through which the battery-powered vehicle passes and a charging interface adapted to engage with and to provide a charging current to a charge receiving interface implemented on the battery-powered vehicle (Michalski Fig. 3, 4 ¶[47])
moves through the charging zone; and wherein the battery powered vehicle moves through the charging zone with the charging interface and the charge receiving interface engaged, and the computerized charge controller controls providing the charging current.
Blake teaches a charging zone for UAV wherein the battery-powered vehicle moves through the charging zone (Blake Fig. 7-9 ¶[74-76]); and wherein the battery powered vehicle moves through the charging zone with the charging interface and the charge receiving interface engaged, and the computerized charge controller controls providing the charging current (Blake Fig. 7-9 ¶[74-76]).
Thus as shown above Michalski teaches a base invention of a series of charging station. Blake teaches a technique of a charging separate having a separate charging zone wherein the battery-powered vehicle moves through the charging zone and wherein the battery powered vehicle moves through the charging zone with the charging interface and the charge receiving interface engaged, and the computerized charge controller controls providing the charging current applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Blake to the base invention of Michalski since it would have resulted in the predictable result of the battery-powered vehicle moves through the charging zone and would have improved the system by allowing the system to move the UAV to a safer position to protect it (ie from weather). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the technique from the teachings of Blake because the technique taught by Blake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill 

With respect to claim 3 Michalski teaches a system wherein the vehicle charging facilities comprise both dedicated charging stations and multiple purpose facilities (Michalski Fig. 10 ¶[47-48, 77-78]).

With respect to claim 4 Michalski teaches a system wherein the dedicated charging stations comprise a vertical support pole with a charge controller and a pole-supported charge transfer apparatus that further comprises the charging interface and the charge receiving interface (Michalski Fig. 1-6 element 22 ¶[45]). 

With respect to claim 5 Michalski teaches a system wherein the charging interface comprises one or both of slider rails or wireless charging pads (Michalski Fig. 1-6 element 22 ¶[45]). 

With respect to claim 6 Michalski teaches a teaches a system wherein the multiple purpose facilities comprise exchange stations, embarking stations, or debarking stations, and charging transfer apparatus supported the multiple purpose facilities (Michalski Fig. 10 element 11c, 106 ¶[77-79]). It is noted that the recitation of the additional functions of the multiple 

With respect to claim 15 Michalski teaches a system wherein the electric vehicle battery-powered vehicle syncs with the transportation system control node once a travel event is uploaded status (Michalski Fig. 15 elements s10-s23 also Figs 16-24 ¶[128-129]). It is noted that the act of handing off control from one computer to another is basic communications and it would an obvious modification to one of ordinary skill in the art to modify Michalski to have the onboard controlling the UAV during charging vs having the station computer controlling the UAV as the results of such a modification would be predictable..

With respect to claim 16 Michalski teaches a control system, wherein the transportation system control node periodically contacts battery powered vehicles to determine status (Michalski ¶[113-117]). 

With respect to claim 17 Michalski teaches a control system, wherein each charging facility charge controller communicates at least vehicle charge status and estimated time of arrival to the next charging facility to a next charging facility charge controller in a flight path (Michalski ¶[113-117]). It is noted that although Michalski teaches that it’s the server which communicates to each stand the information in question, modifying Michalski such that the stands are communicating the information between themselves would be basic computing and 

With respect to claim 18 Michalski teaches a control system and apparatus, wherein the route cluster network of charging facilities reports service data regarding the battery powered vehicle to the transportation control node as it occurs, (Michalski ¶[113-117]). 

With respect to claim 19 Michalski teaches a control system and apparatus, wherein the transportation system control node periodically assesses route cluster network status for each active travel event (Michalski ¶[113-117]). 

With respect to claim 20 Michalski teaches a control system and apparatus, wherein the transportation control node receives information from a battery-powered vehicle in an assigned route cluster network of a problem requiring intervention, and after assessing the information, initiates an emergency procedure (Michalski ¶[147]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924) and Kamel (US 2014/0379156), Blake (US2019/0383052) and further in view of Martinotti (US 2018/0126871).
With respect to claim 2 Michalski as modified in claim 1 does not appear to teach a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 

Thus as shown above Michalski teaches all relevant limitations except does not explicitly teach using the element of a modular pod type election vehicle. Martinotti teaches a modular pod type election vehicle as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of a charging system for a modular pod type election vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to substitute the teachings of Martinotti because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Kamel (US 2014/0379156), Blake (US2019/0383052) and further in view of Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file).
With respect to claim 7, Michalski does not talk about whether or not capacitors are used in their charging stations. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s charging stations. Assuming arguendo that it does not applicant has been provided with Dongyang.

Thus as shown above Michalski teaches all relevant limitations except does not explicitly teach using the element of an ultra capacitor as the storage device of the charging station. Dongyang teaches a charging station using an ultra capacitor as the storage device as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using an ultra capacitor as the storage device and energy transfer device. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to substitute the teachings of Dongyang because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
 
With respect to claim 8 Michalski as modified in claim 7 teaches a system wherein the charge controller is coupled to a power grid, and transfers power into the first ultra-capacitor from the power grid (Dongyang Section I paragraph 2). 

With respect to claim 9 Michalski as modified in claim 7 teaches a system wherein the charge controller directs discharge of the first ultra-capacitor to the charge transfer apparatus on demand (Dongyang At least Section I paragraph 1). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Kamel (US 2014/0379156), Blake (US2019/0383052) and further in view of Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file) and further in view of Berry (US 2014/0103158).

With respect to claim 10 Michalski does not clearly state that the vehicle’s energy storage and transfer device is an ultra-capacitor. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s vehicles. Assuming arguendo that it does not applicant has been provided with Berry.
Berry teaches electrically-powered vehicles wherein the electrically-powered vehicles include a second ultra-capacitor separated from the first ultra-capacitor during charging by the charge transfer apparatus (Berry ¶[7, 14, 29]). 
Thus as shown above Michalski teaches all relevant limitations except does not explicitly teach using the element of an ultra capacitor as the storage device of the vehicle. Berry teaches an ultra capacitor as the storage device of the vehicle as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of an ultra capacitor as the storage device of the vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to substitute the teachings of Berry because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Kamel (US 2014/0379156), Blake (US2019/0383052), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), Berry (US 2014/0103158) and further in view of Akhavan-Tafti (US 2019/0381910).
With respect to claim 12 although Michalski does disclose wireless charging (Michalski ¶[61]), Michalski does not go into low level detail of how the wireless charging works.
Akhavan-Tafti teaches a control system, wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device (Akhavan-Tafti ¶[47]). 
Thus as shown above Michalski teaches all relevant limitations except does not explicitly teach using the element of a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device. Akhavan-Tafti teaches a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil . 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Kamel (US 2014/0379156), Blake (US2019/0383052), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and Akhavan-Tafti (US 2019/0381910) and further in view of Lovshin (US 2016/0016476).
With respect to claims 13 and 14 although Michalski as modified previously does teach both sliding rail (Michalski Fig. 1-6 element 22 ¶[45]) and wirelessly charging power sources (Michalski ¶[61], Akhavan-Tafti ¶[47]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.
Lovshin teaches wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle after disengagement from the energy source (Lovshin ¶[32, 55]). 


Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamoorthy (US 2018/0074485): Teaches a drone charging system that explicitly mentions a WAN (Krishnamoorthy ¶[20-21]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665